DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.

Election/Restrictions
Newly submitted claim 27 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: New claim 27 is directed to “a method of using the extendable/collapsible hockey stick of claim 22 in a hockey game.” Applicant’s originally filed claims (see claims filed 12/22/2020) were directed to an apparatus. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product such as using the apparatus as a marker on a sports field.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 27 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recitation in claim 22 of “a hockey stick comprising a bladed shaft having a blade end and an opposing handle end” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, 12-14, 16-19, and 21-26  are rejected under 35 U.S.C. 103 as being unpatentable over Haber (5607362) in view of Tashjian (5609336), Salas (6645081) and Baley (3447805).

 	Regarding claim 1, Haber (Figures 1-4) teaches a hockey stick extension device comprising: a mounting component (Fig. 3-4, Part No. 14) configured for installation on a shaft (6) of a hockey stick at a handle-end thereof (Col. 3, Lines 31-41), said mounting component (14) having a cross-sectional profile for mated fitting of said mounting component with said shaft; and 5a slider component (Fig. 3-4, Part No. 30) telescopically mated with the mounting component (14) for sliding axial movement therealong between a retracted position minimizing a combined axial length of the mounting component and the slider component, and an extended position maximizing said combined axial length of the mounting component and the slider component (Col. 4, Lines 11-29 and Lines 42-52) (See Fig. 3-4); wherein said slider (30) is biased into a first one of either said extended position or said retracted position (See Fig. 3) (Col. 4, Lines 11-29); 10whereby with the mounting component (14) installed at the handle-end of the shaft (6) of the hockey stick, sliding movement of the slider component (30) from the retracted position to the extended position increases an overall effective shaft length of the hockey stick (See Fig. 3-4).  
 	It is noted that prior art of Haber teaches an extension device for a shaft of a sports implement (a golf club shaft) and is fully capable of being used as a “hockey stick extension device” as the recited limitation is directed to the intended use of the claimed apparatus and does not structurally distinguish the claimed apparatus from the prior art of Haber.
 	It is noted that the prior art of Haber teaches “a slider component telescopically mated with the mounting component for sliding axial movement therealong between a retracted position minimizing a combined axial length of the mounting component and the slider component, and an extended position maximizing said combined axial length of the mounting component and the slider component” as the “combined axial length” requires a length of both the mounting and slider components. The prior art of Salas is also being used to teach the recited limitation.
	Tashjian (Figures 1-7) teaches a hockey stick extension device (Fig. 1-2, Part No. 20) (Col. 3, Lines 48-67 and Col. 4, Lines 1-2).
 	Salas (Figures 1-4) teaches a slider component (Fig. 2, Part No. 30) telescopically mated with the mounting component (Fig. 2, Part No. 24) for sliding axial movement therealong between a retracted position minimizing a combined axial length of the mounting component and the slider component (Col. 4, Lines 55-67), and an extended position maximizing said combined axial length of the mounting component and the slider component (Col. 4, Lines 55-67).
 	Haber does not teach a rectangular shaft, said mounting component being rectangular in cross-sectional profile for mated fitting of said mounting component with said rectangular shaft of the hockey stick, in a second one of either said extended position or said retracted position, said slider is self-locking in a releasably locked state that prevents movement of the slider component toward said first one of either said extended position or said retracted position.
	It is noted that the claim recitation of “a rectangular shaft, said mounting component being rectangular in cross-sectional profile for mated fitting of said mounting component with said rectangular shaft of the hockey stick” is directed to the shape of the claimed shaft and mounting component. The prior art teaches a shaft and mounting component that have a shape for mated fitting the mounting component with the shaft. Changing the shape of the shaft and mounting component (to provide a rectangular shaft and rectangular mounting component) would have been obvious to one of ordinary skill as a means of mere design choice (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
	Baley (Figures 1-5) teaches in a second one of either said extended position or said retracted position, said slider is self-locking in a releasably locked state that prevents movement of the slider component toward said first one of either said extended position or said retracted position (Col. 3, Lines 18-46).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Haber with a hockey stick extension device as taught by Tashjian as a means of simple substitution of one known element (a telescoping handle installed at an end of a sports stick shaft) for another (a telescoping handle installed at an end of a hockey stick shaft) to obtain predictable results (a telescoping handle for use with a sports shaft) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)), to provide Haber with a slider component telescopically mated with the mounting component for sliding axial movement therealong between a retracted position minimizing a combined axial length of the mounting component and the slider component as taught by Salas as a means of providing a sports shaft with a slider component that extends into and out of a mounting component to aid a user with sports training (Salas: Col. 4, Lines 55-67), and to provide Haber with said slider is self-locking in a releasably locked state that prevents movement of the slider component toward said first one of either said extended position or said retracted position as taught by Baley as a means of providing stored energy for the spring so that the spring will provide more compressive force once the locked state is released (it is noted that the locked state of Baley is not the state during use of the prior art of Baley)(Baley: Col. 3, Lines 32-50).


	Regarding claim 2, the modified Haber (Figures 1-4) teaches said mounting component (14) 15comprises a stem (Fig. 3-4, Part No. 18) sized for insertion into a hollow interior of said shaft (6) of the hockey stick. 
 	The modified Haber does not teach said mounting component comprises a rectangular stem. 
	It is noted that the claim recitation of “said mounting component comprises a rectangular stem” is directed to the shape of the claimed mounting component. The prior art teaches a mounting component having a shape for mated fitting the mounting component with the shaft. Changing the shape of the mounting component (to provide a rectangular mounting component) would have been obvious to one of ordinary skill as a means of mere design choice (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).


	Regarding claim 7, the modified Haber (Figures 1-4) teaches the slider (30) component is biased into the extended position (See Fig. 3) (Col. 4, Lines 11-29). 
 	The modified Haber does not teach the slider component is self-locking in the retracted position.  
	Baley (Figures 1-5) teaches the slider component is self-locking in the retracted position (Col. 3, Lines 18-46).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with the slider component is self-locking in the retracted position as taught by Baley as a means of providing stored energy for the spring so that the spring will provide more compressive force once the locked state is released (it is noted that the locked state of Baley is not the state during use of the prior art of Baley)(Baley: Col. 3, Lines 32-50).


	Regarding claim 8, the modified Haber (Figures 1-4) teaches the slider component (30) is biased into 5the extended position (See Fig. 3) (Col. 4, Lines 11-29) by a compression spring (Fig. 3, Part No. 12) acting between the mounting component (14) and the slider component (30).  


	Regarding claim 9, the modified Haber (Figures 1-4) teaches said compression spring (12) acts against said slider component (30) at a capped upper end thereof (See Fig. 3).
 

	Regarding claim 12, the modified Haber (Figures 1-4) teaches a hockey stick extension device comprising: a mounting component (Fig. 3-4, Part No. 14) configured for installation on a shaft (6) of a hockey stick at a handle-end thereof (Col. 3, Lines 31-41).  
 	The modified Haber does not teach a quick-release member that, in the releasably locked state of said slider component, resides in a user-accessible position in which said quick-release member is actuable by a user to release the slider component from said releasably locked state, and thereby initiate biased movement of the slider component into said first one of either said extended position or said retracted position.
	Baley (Figures 1-5) teaches a quick-release member (Fig. 1-2, Part No. 30) that, in the releasably locked state of said slider component, resides in a user-accessible position in which said quick-release member is actuable by a user to release the slider component (12) from said releasably locked state, and thereby initiate biased movement of the slider component into said first one of either said extended position or said retracted position (Col. 3, Lines 18-46).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with said quick-release member is actuable by a user to release the slider component from said releasably locked state as taught by Baley as a means of providing stored energy for the spring so that the spring will provide more compressive force once the locked state is released (it is noted that the locked state of Baley is not the state during use of the prior art of Baley)(Baley: Col. 3, Lines 32-50).


	Regarding claim 13, the modified Haber (Figures 1-4) teaches a mechanism (Fig. 3, Part No. 20) configured to maintain the slider component (30) relative to the mounting component (14) in at least one of the extended and retracted positions.
 	The modified Haber does not teach the slider component is self-locking in the retracted position.  
	Baley (Figures 1-5) teaches the slider component (12) is self-locking in the retracted position (Col. 3, Lines 18-46).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with the slider component is self-locking in the retracted position as taught by Baley as taught by Baley as a means of providing stored energy for the spring so that the spring will provide more compressive force once the locked state is released (it is noted that the locked state of Baley is not the state during use of the prior art of Baley)(Baley: Col. 3, Lines 32-50).


	Regarding claim 14, the modified Haber (Figures 1-4) teaches a mechanism (Fig. 3, Part No. 20) configured to maintain the slider component (30) relative to the mounting component (14) in at least one of the extended and retracted positions. 
 	The modified Haber does not teach the locking mechanism is configured to lock the slider component in only the retracted position.  
	Baley (Figures 1-5) teaches the locking mechanism (30) is configured to lock the slider component (12) in only the retracted position (Col. 3, Lines 18-46).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with the locking mechanism is configured to lock the slider component in only the retracted position as taught by Baley as a means of providing stored energy for the spring so that the spring will provide more compressive force once the locked state is released (it is noted that the locked state of Baley is not the state during use of the prior art of Baley)(Baley: Col. 3, Lines 32-50).


	Regarding claim 16, the modified Haber (Figures 1-4) teaches a mechanism (Fig. 3, Part No. 20) configured to maintain the slider component (30) relative to the mounting component (14) in at least one of the extended and retracted positions. 
 	The modified Haber does not teach the quick release member comprises a depressible locking element on a first one of either the mounting component or the slider component, and cooperates with a corresponding lock opening in a second one of either the mounting component or the slider component, the depressible locking element being biased into a locking position that engages into said cooperating lock opening when aligned therewith.  
	Baley (Figures 1-5) teaches the quick release member comprises a depressible locking element (Fig. 1-2, Part No. 30) on a first one of either the mounting component (23) or the slider component (12), and cooperates with a corresponding lock opening (See Fig. 1-4) in a second one of either the mounting component (23) or the slider component (12), the depressible locking element (30) being biased into a locking position that engages into said cooperating lock opening when aligned therewith (Col. 3, Lines 18-46).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with the depressible locking element being biased into a locking position that engages into said cooperating lock opening when aligned therewith as taught by Baley as a means of providing stored energy for the spring so that the spring will provide more compressive force once the locked state is released (it is noted that the locked state of Baley is not the state during use of the prior art of Baley)(Baley: Col. 3, Lines 32-50).


	Regarding claim 17, the modified Haber (Figures 1-4) teaches a mechanism (Fig. 3, Part No. 20) configured to maintain the slider component (30) relative to the mounting component (14) in at least one of the extended and retracted positions. 
 	The modified Haber does not teach the depressible locking element is disposed on the mounting component, and the cooperating lock opening is disposed on the slider component.  
	Baley (Figures 1-5) teaches the depressible locking element (30) is disposed on the mounting component (23), and the cooperating lock opening is disposed on the slider component (12) (Col. 3, Lines 18-46).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with the depressible locking element is disposed on the mounting component, and the cooperating lock opening is disposed on the slider component as taught by Baley as a means of providing stored energy for the spring so that the spring will provide more compressive force once the locked state is released (it is noted that the locked state of Baley is not the state during use of the prior art of Baley)(Baley: Col. 3, Lines 32-50).


	Regarding claim 18, the modified Haber (Figures 1-4) teaches a mechanism (Fig. 3, Part No. 20) configured to maintain the slider component (30) relative to the mounting component (14) in at least one of the extended and retracted positions. 
 	The modified Haber does not teach the depressible locking element 10resides adjacent an upper end of the mounting component that resides outside the shaft of the hockey stick when installed thereon.  
	Baley (Figures 1-5) teaches the depressible locking element (Fig. 1-2, Part No. 30) resides adjacent an upper end of the mounting component (23) that resides outside the shaft of the sporting implement when installed thereon (Col. 3, Lines 18-46).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with the depressible locking element 10resides adjacent an upper end of the mounting component as taught by Baley as a means of providing stored energy for the spring so that the spring will provide more compressive force once the locked state is released (it is noted that the locked state of Baley is not the state during use of the prior art of Baley)(Baley: Col. 3, Lines 32-50).


	Regarding claim 19, the modified Haber (Figures 1-4) teaches a mechanism (Fig. 3, Part No. 20) configured to maintain the slider component (30) relative to the mounting component (14) in at least one of the extended and retracted positions.
 	The modified Haber does not teach the cooperating lock opening resides adjacent an upper end of the slider component to receive the depressible locking element when the slider component is fully retracted.  
	Baley (Figures 1-5) teaches the cooperating lock opening resides adjacent an upper end of the slider component (12) to receive the depressible locking element (30) when the slider component is fully retracted (Col. 3, Lines 18-46).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with the cooperating lock opening resides adjacent an upper end of the slider component to receive the depressible locking element when the slider component is fully retracted as taught by Baley as a means of providing stored energy for the spring so that the spring will provide more compressive force once the locked state is released (it is noted that the locked state of Baley is not the state during use of the prior art of Baley)(Baley: Col. 3, Lines 32-50).


	Regarding claim 21, the modified Haber (Figures 1-4) teaches the mounting component (14) is installed at the handle end of the shaft (6).  
 	The modified Haber does not teach the mounting component is installed at the handle end of the rectangular shaft of said hockey stick.
	It is noted that the claim recitation of “the rectangular shaft” is directed to the shape of the claimed shaft. The prior art teaches a shaft having a shape for mated fitting of the shaft with the mounting component. Changing the shape of the shaft (to provide a rectangular shaft) would have been obvious to one of ordinary skill as a means of mere design choice (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
 	Tashjian (Figures 1-7) teaches the mounting component (Fig. 2 and 7, Part No. 20) is installed at the handle end of the shaft of said hockey stick (Col. 3, Lines 48-67 and Col. 4, Lines 1-2).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with the mounting component is installed at the handle end of the shaft of said hockey stick as taught by Tashjian as a means of providing a telescoping handle installed at an end of a hockey stick shaft (Tashjian: Col. 3, Lines 59-67 and Col. 4, Lines 1-2).


20 	Regarding claim 22, Haber (Figures 1-4) teaches an extendable/collapsible sporting implement comprising: a shaft (Fig. 1-6, Part No. 6) having a blade end (2) and an opposing handle end; a slider component (14) supported on said shaft (6) adjacent the handle end thereof in a slidable manner movable axially along said shaft between a retracted position of minimal axial protrusion from said handle end of the shaft, and an extended 25position of greater axial protrusion from said handle end of the shaft to increase an21 overall effective shaft length of the hockey stick; wherein the slider component  (14) is biased into a first one of either said extended position (See Fig. 3) or 5said retracted position. 
	Haber does not teach a hockey comprising a bladed shaft having a blade end and an opposing handle end, in a second one of either said extended position or said retracted position, said slider component is self-locking in a releasably locked state that prevents movement of the slider component toward said first one of either said extended position or said retracted position.
 	Tashjian (Figures 1-7) teaches a hockey stick comprising a bladed shaft having a blade end and an opposing handle end (See fig. 1-2) (Col. 3, Lines 48-67 and Col. 4, Lines 1-2).
	Baley (Figures 1-5) teaches in a second one of either said extended position or said retracted position, said slider component is self-locking in a releasably locked state that prevents movement of the slider component toward said first one of either said extended position or said retracted position (Col. 3, Lines 18-46).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Haber with a hockey comprising a bladed shaft having a blade end and an opposing handle end as taught by Tashjian as a means of simple substitution of one known element (a telescoping handle installed at an end of a sports stick shaft) for another (a telescoping handle installed at an end of a hockey stick shaft) to obtain predictable results (a telescoping handle for use with a sports shaft) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)), and to provide Haber with said slider component is self-locking in a releasably locked state that prevents movement of the slider component toward said first one of either said extended position or said retracted position as taught by Baley as a means of providing stored energy for the spring so that the spring will provide more compressive force once the locked state is released (it is noted that the locked state of Baley is not the state during use of the prior art of Baley)(Baley: Col. 3, Lines 32-50).


 	Regarding claim 23, the modified Haber (Figures 1-4) teaches an extendable/collapsible hockey stick comprising: a slider component (14) supported on said shaft (6); wherein the slider component  (14) is biased into a first one of either said extended position (See Fig. 3) or 5said retracted position. 
	The modified Haber does not teach the slider component is self-locking in said second of either said extended position or said retracted position through cooperation of a user-depressible locking element carried on the shaft and a cooperating lock opening in the slider, the user-depressible locking element being biased into a locking position that engages into said cooperating lock6 opening when aligned therewith.  
	Baley (Figures 1-5) teaches the slider (12) component is self-locking in said second of either said extended position or said retracted position through cooperation of a user-depressible locking element (30) carried on the shaft (11) and a cooperating lock opening (See fig. 1-4) in the slider (12), the user-depressible locking element (30) being biased into a locking position that engages into said cooperating lock6 opening when aligned therewith (Col. 3, Lines 18-46).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with the user-depressible locking element being biased into a locking position that engages into said cooperating lock6 opening when aligned therewith as taught by Baley as a means of providing stored energy for the spring so that the spring will provide more compressive force once the locked state is released (it is noted that the locked state of Baley is not the state during use of the prior art of Baley)(Baley: Col. 3, Lines 32-50).


	Regarding claim 24, the modified Haber (Figures 1-4) teaches an extendable/collapsible hockey stick comprising: a slider component (14) supported on said shaft (6); wherein the slider component  (14) is biased into a first one of either said extended position (See Fig. 3) or 5said retracted position. 
	The modified Haber does not teach the slider component is biased into the extended position, and is self-locking in the retracted position.  
	Baley (Figures 1-5) teaches the slider component (12) is biased into the extended position, and is self-locking in the retracted position (Col. 3, Lines 18-46).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with the slider component is biased into the extended position, and is self-locking in the retracted position as taught by Baley as a means of providing stored energy for the spring so that the spring will provide more compressive force once the locked state is released (it is noted that the locked state of Baley is not the state during use of the prior art of Baley)(Baley: Col. 3, Lines 32-50).


	Regarding claim 25, the modified Haber (Figures 1-4) teaches an extendable/collapsible hockey stick comprising: a slider component (14) supported on said shaft (6); wherein the slider component  (14) is biased into a first one of either said extended position (See Fig. 3) or 5said retracted position. 
	The modified Haber does not teach a quick-release member that, in the releasably locked state of said slider component, resides in a user-accessible position in which said quick-release member is actual by a user to release the slider component from said locked state, and thereby initiate biased movement of the slider component into said first one of either said extended position or said retracted position.  
	Baley (Figures 1-5) teaches a quick-release member (30) that, in the releasably locked state of said slider component (12), resides in a user-accessible position in which said quick-release member (30) is actuable by a user to release the slider component (12) from said locked state, and thereby initiate biased movement of the slider component (12) into said first one of either said extended position or said retracted position (Col. 3, Lines 18-46).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with said quick-release member is actuable by a user to release the slider component from said locked state as taught by Baley as a means of providing stored energy for the spring so that the spring will provide more compressive force once the locked state is released (it is noted that the locked state of Baley is not the state during use of the prior art of Baley)(Baley: Col. 3, Lines 32-50).


	Regarding claim 26, the modified Haber (Figures 1-4) teaches an extendable/collapsible hockey stick comprising: a slider component (14) supported on said shaft (6); wherein the slider component  (14) is biased into a first one of either said extended position (See Fig. 3) or 5said retracted position. 
	The modified Haber does not teach the slider component is self-locking in only the retracted position.
	Baley (Figures 1-5) teaches the slider component (12) is self-locking in only the retracted position (Col. 3, Lines 18-46).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with the slider component is self-locking in only the retracted position as taught by Baley as a means of providing stored energy for the spring so that the spring will provide more compressive force once the locked state is released (it is noted that the locked state of Baley is not the state during use of the prior art of Baley)(Baley: Col. 3, Lines 32-50).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Haber in view of Tashjian, Salas and Baley, further in view of Jordan (5782693).

	Regarding claim 3, the modified Haber (Figures 1-4) teaches said mounting component (14) further comprises a head (Fig. 3-4, Part No. 16) disposed atop said stem (18), said head (16) residing inside the slider component (30) to prevent 20separation of the slider component from said mounting component.  
 	The modified Haber does not teach said head being greater in size than an opening at a bottom end of said slider component to prevent 20separation of the slider component from said mounting component.
 	Jordan (Figures 1-20) teaches said head (Fig. 2B, Part No. 72; Fig. 2C, Part no. 32) being greater in size than an opening at a bottom end of said slider component to prevent 20separation of the slider component from said mounting component (Col. 5, Lines 4-10).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with said head being greater in size than an opening at a bottom end of said slider component as taught by Jordan as a means of providing a sports implement with stopping means for limiting movement of a telescoping handle extension device (Jordan: Col. 5, Lines 4-10).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Haber in view of Tashjian, Salas and Baley, further in view of Radway (4614343).

	Regarding claim 10, the modified Haber (Figures 1-4) teaches said compression spring (12) acts against said slider component (30) at a capped upper end thereof (See Fig. 3).
 	The modified Haber does not teach the capped upper end of the slider 10component comprises an internal boss depending downwardly therefrom, and an upper end of the compression spring is received around said internal boss.  
 	Radway (Figures 1-10) teaches the capped upper end of the slider 10component comprises an internal boss (Fig. 3, Part No. 46) depending downwardly therefrom, and an upper end of the compression spring (43) is received around said internal boss (46) (Col. 4, Lines 55-68 and Col. 5, Lines 1-35).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with an upper end of the compression spring is received around said internal boss as taught by Radway as a means of securing a spring to an interior of a sports implement so that the spring is compressible in response to movement of a sliding member (Radway: Col. 5, Lines 18-35).


	Regarding claim 11, the modified Haber (Figures 1-4) teaches the mounting component (30) comprises a hollow cavity opening thereinto from an upper end thereof (See Fig. 3). 
 	The modified Haber does not teach an upright boss that is disposed within said hollow cavity and receives a bottom end of the compression 15spring.
	Radway (Figures 1-10) teaches an upright boss (Fig. 3, Part No. 45) that is disposed within said hollow cavity and receives a bottom end of the compression 15spring (43) (Col. 4, Lines 55-68 and Col. 5, Lines 1-35).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with an upright boss that is disposed within said hollow cavity and receives a bottom end of the compression 15spring as taught by Radway as a means of securing a spring to an interior of a sports implement so that the spring is compressible in response to movement of a sliding member (Radway: Col. 5, Lines 18-35).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Haber in view of Tashjian, Salas and Baley, further in view of Post (6565280).

15 	Regarding claim 20, the modified Haber (Figures 1-4) teaches a mechanism (Fig. 3, Part No. 20) configured to maintain the slider component (30) relative to the mounting component (14) in at least one of the extended and retracted positions.
 	The modified Haber does not teach the depressible locking element comprises a resiliently flexible lock tab.  
 	Post (Figures 1-6) teaches the depressible locking element (Fig. 4-5, Part No. 52) comprises a resiliently flexible lock tab (Col. 5, Lines 28-60).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with the depressible locking element comprises a resiliently flexible lock tab as taught by Post as a means securing a shaft extension of a sports implement using an elongated flexible locking tab (Post: Col. 5, Lines 28-60; See fig. 4-5).

Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive.

 	Regarding applicant’s argument that one of ordinary skill in the art would not have combined the teachings of Haber and Baley because proposed modification would render the prior art unsatisfactory for its intended use, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, the prior art of record are all directed to grips/handles that are attachable to an end of a sports implement’s shaft and would suggest to one of ordinary skill in the art different designs/configurations of grips/handles that are attachable to an end of a sports implement’s shaft. It would have been obvious to one of ordinary skill in the art to provide Haber with said slider is self-locking in a releasably locked state that prevents movement of the slider component toward said first one of either said extended position or said retracted position as taught by Baley as a means of providing stored energy for the spring so that the spring will provide more compressive force one the locked state is released (it is noted that the locked state of Baley is not the state during use of the prior art of Baley)(Baley: Col. 3, Lines 32-50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711